Citation Nr: 1243202	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the cervical spine in March 2006.

2.  Entitlement to an effective date earlier than November 24, 2006, for service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from January 1979 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the Veteran also perfected an appeal of the October 2007 rating decision denying service connection for cervical spine disability, that issue was resolved by a March 2010 rating decision granting service connection for the Veteran's cervical spine disability.


REMAND

In March 2010 the Veteran filed a timely notice of disagreement with the March 2010 rating decision assigning an effective date of November 24, 2006, for service connection for cervical spine disability.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center in Washington, D.C. to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, the Veteran's claim for a temporary total rating is premised on establishing an earlier effective date for service connection for cervical spine disability.  Therefore, the effective date issue must be addressed by the RO or the AMC before the Board decides the temporary total issue currently on appeal.

In a statement received at the RO in November 2010, the Veteran requested the opportunity to testify before a Veterans Law Judge at a travel Board hearing.  Also, in October 2012 written argument, the Veteran's representative noted that the Veteran had previously requested a hearing before the Board at the RO.  The record does not show that the requested hearing has been scheduled. 

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  Issue a Statement of the Case to the Veteran and his representative on the issue of entitlement to an earlier effective date for service connection for cervical spine disability and inform them of the requirements to perfect an appeal with respect to this new issue.

2.  Schedule the Veteran for a Board hearing at the RO in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

